Case 2:19-cr-03224-DN Document 8 Filed 09/18/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT 2RIS SEP |g PM 19: NG

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA, )
)
Plaintiff, ) crIMNaLno.|I-422Y RB
)
vs. ) 18 U.S.C. § 875(c): Threat to Injure Using
) Interstate Communications.
ANTHONY CLARK DAVILA-GARZA, |)
)
Defendant. )
INDICTMENT
The Grand Jury charges:

On or about August 19, 2019, in Dofia Ana County, in the District of New Mexico, and
elsewhere, the defendant, ANTHONY CLARK DAVILA-GARZA, knowingly and willfully
transmitted in interstate commerce through the use of the internet and the AT&T cellular
network, a communication on Facebook, a social media website, which contained a threat to
injure John Doe #1, John Doe #2, John Doe #3, unspecified individuals working for NASA,
and unspecified members of the United States Military.

In violation of 18 U.S.C. § 875(c).

A TRUE BILL:

Is/

 

FOREPERSON OF THE GRAND JURY

     

Assistant

Ch
9/15/2019 12:25 PM
